Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a wireless communication system.
	The claimed invention (claim 1 as representative of the independent claims) recites in part:
“a bidirectional wireless link between two transceivers containing electronic processors, configured to transmit and receive packetized wireless communications, wherein a receiver of one transceiver provides feedback information to a transmitter of the other transceiver, based on which information: 
a determination is made using the transceivers' electronic processors determine: 
that the bidirectional wireless link is subject to blockage, 
an extent of the blockage, and 
a packet repeat value indicative of a number of packet repetitions necessary to enable the receiver to receive transmitted packets with adequate reliability by packet combining, and 
subsequent to the said determination, the transmitter sends the transmitted packets to the receiver based on the packet repeat value.”

The prior arts of record teach:
Kazanchian US 8610573 teaches the use of a repeat bit value transmitted with each packet, however if the repeater receives a data stream with a repeat bit having a value other than "0" then the data is rejected as being repeat data.
	Wong et al US 11395225 teach an expiration condition may be met when a downlink message has been received, when the network device has repeated a threshold number of times, when the network device has been executing for longer than a threshold duration, and/or when a battery level drops below a threshold level. The expiration condition may be any condition that prevents the network device from repeating indefinitely, or otherwise reduces power consumption compared to simply repeating indefinitely.

Kudekar et al. US 2017/0085354  teaches receiving a packet on a first channel associated with a first level of reliability from a transmitter. Feedback identifying that the packet is unsuccessfully decoded is transmitted to the transmitter. A transmission is received from the transmitter based on the identified packet on the first channel associated with a second level of reliability greater than the first level of reliability.

Yang et al. “ACAR: Adaptive Connectivity Aware Routing for Vehicular Ad Hoc Networks in City Scenarios”. Teaches methods of routing and maintaining accurate communications while limiting retransmissions in cities.

However, the prior arts fail to teach the claimed specifics of:
“a bidirectional wireless link between two transceivers containing electronic processors, configured to transmit and receive packetized wireless communications, wherein a receiver of one transceiver provides feedback information to a transmitter of the other transceiver, based on which information: 
a determination is made using the transceivers' electronic processors determine: 
that the bidirectional wireless link is subject to blockage, 
an extent of the blockage, and 
a packet repeat value indicative of a number of packet repetitions necessary to enable the receiver to receive transmitted packets with adequate reliability by packet combining, and 
subsequent to the said determination, the transmitter sends the transmitted packets to the receiver based on the packet repeat value.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-22 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111